DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Vital Biosciences, Inc. application filed with the Office on 11 June 2019.

Claims 75-94 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 24 October 2019, is acknowledged and has been entered.

Priority
The present application is the US National Stage application from an International Patent Application, PCT/US2017/68302, filed on 22 December 2017, which claim priority to a US Provisional Patent Application filed on 23 December 2016.  Therefore, the present application has an effective filing date of 23 December 2016.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted regarding the present application filed on 11 June 2019 and 11 September 2019 are in compliance with 
	
Claim Interpretation
The instant claims are drawn to a biomarker test system (i.e., an apparatus).  Instant claims 76 includes a conditional limitations: “. . . when the biomarker is present in the sample. . . ”.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. MPEP §2111.04 II

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 78-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of 77-81 are dependent upon claim 77.  However, each named antibody in claim 77-81 are claimed in the alternative (i.e., “. . . selected from one 
The Examiner suggest a positive recitation the specific antibody in each claim prior to each list of alternative antibodies of the type noted. This would successfully traverse these rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 75 and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by M. Koussa, et al. (“DNA Nanoswitches: a quantitative platform for gel-based biomolecular interaction analysis”, Nature Methods, 12(2): p. 123-126 + Supplementary material, Feb. 2015; hereinafter, “Koussa”).

Regarding claim 75, Koussa discloses an instrument-free platform, based on DNA self-assembly, that enables quantitative analysis of molecular interactions using standard gel electrophoresis (2nd ¶, 1st col, p. 123; which reads upon the instantly claimed, “[a] biomarker test system”).  Koussa teaches the disclosed platform includes DNA oligonucleotides functionalized with interacting nd ¶, 1st col, p. 123; which reads upon “a nanoswitch source comprising a nanoswitch for detecting a biomarker in a sample, the nanoswitch comprising: a nucleic acid scaffold”).  Koussa further teaches the DNA nanoswitch can incorporate molecules for association, e.g., attachment of two biotin molecules that both bind a molecule of streptavidin (Figure 1b; which reads on “a set of binding partners that are linked to the nucleic acid scaffold . . . the set of binding partners being configured to bind the biomarker . . .”).  Koussa teaches the binding event causes the formation of a loop in the ssDNA scaffold (Bound, Figure 1b), wherein said loop form can be distinguished from the still linear scaffold (Figure 1a; which reads upon the limitation, “. . . such that the binding causes the nucleic acid scaffold to change conformation to form a detectable loop”).  Also, Koussa teaches sample of the samples containing DNA nanoswitches were mixed with a Ficoll-based loading solution (“Electrophoretic conditions”, Online Method Supplementary Protocol; which reads upon “a sample receiver configured to receive the sample”).  And, Koussa teaches agarose gels to perform electrophoresis of the sample that contains DNA nanoswitches (“Electrophoretic conditions”, Online Method Supplementary Protocol; e.g., Supplementary Figure 2; which reads on “a gel electrophoresis medium in fluid communication with the nanoswitch source and the sample receiver, the gel electrophoresis medium being configured to detect the conformation of the nucleic acid scaffold”).

e.g., attachment of two biotin molecules that both bind a molecule of streptavidin (Figure 1b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 77-81 are rejected under 35 U.S.C. 103 as being unpatentable over Koussa.

Regarding claim 77-81, Koussa teaches antibody-labeled oligonucleotides.
.

Allowable Subject Matter
Claims 82-94 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited Koussa reference is the closest prior art to the indicated claims.  However, the Koussa reference does not teach or suggest control binding partners (as required by instant claim 82), nor more than one pair of binding partners (as required by instant claim 83 and instant claim 90).  Therefore, these claims and their dependents recite allowable subject matter.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet 
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
1 September 2021